Exhibit 10.3



VOTING AGREEMENT



This Voting Agreement (this "Agreement") is made and entered into as of February
28, 2001, among Harold's Stores, Inc., an Oklahoma corporation (the "Company"),
the Investors listed on the Schedule of Investors attached hereto (collectively,
the "Investors"), and the individuals and entities set forth on the Schedule of
Family Shareholders attached hereto (collectively, the "Family Shareholders").

RECITALS

WHEREAS, the Company and the Investors have entered into a Series 2001-A
Preferred Stock Purchase Agreement (the "Preferred Purchase Agreement"), whereby
the Company will sell to the Investors, and the Investors will purchase from the
Company, 300,000 shares of the Series 2001-A Preferred Stock, $.01 par value per
share (the "Preferred Stock"), of the Company (the "Financing");

WHEREAS, the Preferred Purchase Agreement requires, as a condition to closing
the Financing, that the parties hereto enter into this Agreement; and

WHEREAS, the Family Shareholders desire to induce the Investors to consummate
the Financing.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.

COMPOSITION OF THE BOARD OF DIRECTORS

1.1 General. During the term of this Agreement as provided in Section 1.5, the
Investors and the Family Shareholders agree to vote or act with respect to their
shares of capital stock of the Company, whether now held or hereafter acquired,
so as to elect the following individuals to the Company's Board of Directors:

(a) The Investors shall designate to serve on the Board of Directors the number
of individuals specified in the Certificate of Designations creating the
Preferred Stock; and

(b) For so long as the Family Shareholders or their lineal descendants
(including trusts for the benefit of such persons) continue to own, beneficially
or of record, in the aggregate at least 10% of the Common Stock (assuming that
all outstanding shares of Preferred Stock are converted into Common Stock), a
majority-in-interest of the Family Shareholders shall designate one individual
to serve on the Board of Directors.

1.2 Vacancy. In the event of any termination, removal or resignation of any
director, the Investors and the Family Shareholders shall take all actions
necessary and appropriate to cause such vacancy to be filled in the manner by
which such director was elected and designated pursuant to the terms of this
Agreement.

1.3 Legends. Each certificate representing the Investors' or Family
Shareholders' shares, whether now held or hereafter acquired, other than
certificates that are as of the date of this Agreement issued in "street name"
and under which the Investors or Family Shareholders beneficially own shares,
and any certificates issued to their successors and assigns who remain bound by
this Agreement, shall be endorsed by the Company with a legend reading
substantially as follows:

"THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT BY AND AMONG THE
COMPANY AND CERTAIN SHAREHOLDERS OF THE COMPANY (A COPY OF WHICH MAY BE OBTAINED
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF SUCH VOTING AGREEMENT."

1.4 Election of Directors Generally. Nothing contained herein shall limit (i)
the Investors' right to vote or otherwise participate in the election of the
Company's directors, other than with respect to the director to be elected
pursuant to Section 1.1(b) or (ii) the Family Shareholders' right to vote or
otherwise participate in the election of the Company's directors other than the
directors elected separately by the holders of the Preferred Stock.

1.5 Termination; Successors. The provisions of Section 1 of this Agreement shall
terminate as follows:

(a) The provisions of Section 1.1(a) and 1.2 shall terminate with respect to the
Investors and rights in favor of the Investors for so long as they are not
entitled to designate any directors pursuant to the Certificate of Designations
creating the Preferred Stock.

(b) The provisions of Section 1.1(b) and 1.2 shall terminate with respect to the
Family Shareholders and rights in favor of the Family Shareholders upon the date
that the Family Shareholders and their lineal descendants (including trusts for
the benefit of such persons) do not continue to own, beneficially or of record,
in the aggregate at least 10% of the Common Stock (assuming that all outstanding
shares of Preferred Stock are converted into Common Stock).

SECTION 2

VOTING AND PROXIES

2.1 Irrevocable Proxies. Until the termination of this Section 2.1 as provided
in Section 2.5, each of Rebecca Powell Casey and Michael T. Casey (collectively,
the "Proxy Family Shareholders") shall execute and deliver to the Investors an
irrevocable proxy to vote all shares of capital stock of the Company held by the
Proxy Family Shareholders at any time that this Section 2.1 is binding upon
them. Such proxy shall be in the form attached hereto as Exhibit A and shall
appoint a representative or representatives selected by the Investors in their
sole discretion, with full power of substitution, acting jointly or singly, to
vote all shares of capital stock of the Company that may be eligible to be cast
by each of the Proxy Family Shareholders at any annual, special or other meeting
of shareholders of the Company or pursuant to any request to sign an action by
written consent in lieu of such a meeting; provided, however, that such proxy
shall not extend to or affect the rights of the Proxy Family Shareholders to
participate in the designation or to vote in favor of the election of the
director to be designated by the Family Shareholders as provided herein.

2.2 Next Annual Meeting Vote. The Family Shareholders hereby agree that they
will vote all shares of capital stock of the Company that may be eligible to be
cast by each of them at the Company's 2001 annual meeting of shareholders (the
"2001 Annual Meeting") in favor of the approval of certain conversion rights
provided for in the Certificate of Designations creating the Preferred Stock
that, if approved by the shareholders, would grant to the holders of the
Preferred Stock rights to convert their shares of Preferred Stock into Common
Stock. Upon the request of the Investors, such persons shall promptly execute
and deliver one or more irrevocable proxies (in form and substance satisfactory
to the Investors), together with any and all other agreements, documents or
instruments deemed necessary or desirable by the Investors, to vote all shares
of Common Stock that may be cast by each of them at the 2001 Annual Meeting for
the approval of such conversion rights.

2.3 Irrevocable Proxy is Coupled With an Interest. Any irrevocable proxies
granted pursuant to this Agreement are and shall be coupled with an interest
sufficient in law to support an irrevocable proxy, and are and shall be granted
in consideration of and as an inducement to cause the Investors to enter into
this Agreement and the Preferred Purchase Agreement and to consummate the
Financing.

2.4 Revocation of Prior Proxies. Except for any proxies that may be granted
pursuant to Sections 2.1 or 2.2 hereof, (i) the proxies granted hereunder shall
revoke all other proxies granted by such person at any time with respect to the
shares of capital stock of the Company and (ii) no subsequent proxies will be
given with respect thereto by such person (except for other proxies that may be
granted from time to time to any of the holders of the Preferred Stock).

2.5 Termination of Irrevocable Proxies. The proxies described in Section 2.1
shall be irrevocable and shall not terminate until the later of (a) three years
after the date of this Agreement or (b) one year after the termination of
Rebecca Powell Casey's employment with the Company. The proxies described in
Section 2.2 shall be irrevocable and shall not terminate until the conclusion of
the 2001 Annual Meeting.

2.6 Filings with Securities and Exchange Commission. In the event that the
Investors or their counsel determine that the execution and delivery of this
Agreement or the giving of any proxies as provided herein shall constitute or
form a "group," as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and the rules and
regulations promulgated thereunder, and for as long as such group is deemed to
exist, each such person that the Investors or their counsel determine to be
members of such group shall agree to:

(a) furnish to the Investors or their counsel such information regarding such
person or the shares of Common Stock beneficially owned by such person as the
Investors or their counsel shall request in order to prepare all necessary or
appropriate reports, schedules or other filings with the Securities and Exchange
Commission (the "Commission"), including any amendments thereto;

(b) execute and deliver all filings, joint filing agreements, powers of
attorney, or other agreements, documents or instruments as the Investors or
their counsel shall request in order to prepare, file or cause to be filed with
the Commission the documents described in Section 2.6(a);

(c) agree to file such reports, schedules or other filings jointly with the
Investors if so requested by the Investors or their counsel; and

(d) do or cause to be done all things necessary, proper or advisable to
effectuate the purpose and intent of this Section 2.6 and to cooperate fully
with the Investors and their counsel and other agents or representatives in
connection with any steps required to be taken as part of such person's
obligations hereunder.

2.7 Ownership of Capital Stock. Each of the Family Shareholders hereby
represents and warrants to the Investors that such Family Shareholder's
ownership of shares of Common Stock is as set forth on Exhibit F to the
Preferred Purchase Agreement. Further, each Family Shareholder whose shares of
Common Stock have been pledged or hypothecated to any other person hereby
represents and warrants that, as of the date hereof, no default of or under, or
violation of any agreement with respect to, such pledge or hypothecation exists,
which such default or violation has not been cured or waived in writing by the
pledgee or pledgees with respect to such pledge or hypothecation.

SECTION 3.

MISCELLANEOUS

3.1 Enforceability/Severability. The parties hereto agree that each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of this Agreement shall nonetheless
be held to be prohibited by or invalid under applicable law (a) such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement, and (b) the parties shall, to the extent permissible by
applicable law, amend this Agreement, or enter into a voting trust agreement
under which shares of the Investors and the Family Shareholders shall be
transferred to the voting trust created thereby, so as to make effective and
enforceable the intent of this Agreement.

3.2 Remedies. Each party hereto will be entitled to enforce its rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision hereof, and to exercise all other rights existing in its favor. Each
party hereto agrees and acknowledges that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each holder
may, in its sole discretion, apply for specific performance and injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

3.3 Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. Without limiting the foregoing, the this
Agreement shall inure to the benefit of any assignee or transferee of the
Preferred Stock, and each such assignee shall be deemed to be an " Investor" for
purposes of this Agreement, provided that if the assignee is a third party
unaffiliated with the assignor, then Section 1.1(b) shall only bind such
assignee as to the votes entitled to be cast by the Preferred Stock so assigned
and any shares of Common Stock into which they are converted (subject to the
following sentence). This Agreement shall not apply to any shares of Common
Stock that are transferred in a transaction that does not result in the
continued applicability of the Right of First Refusal Agreement executed and
delivered pursuant to the Preferred Purchase Agreement, or that are sold or
otherwise transferred by the Investors into the public securities markets or to
an unaffiliated third party. Subject to the foregoing, any assignee to or
transferee of any of the shares of capital stock of the Company to which this
Agreement applies shall, as a condition to such assignment or transfer, execute
and deliver a copy of this Agreement and any proxies required hereby at or prior
to the consummation of such assignment or transfer. Any attempted assignment or
transfer effected without complying with the foregoing sentence shall be null
and void.

3.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws, of the State of Oklahoma without giving effect to the
principles of conflicts of laws.

3.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

3.6 Headings. The section headings of this Agreement are for convenience and
shall not by themselves determine the interpretation of this Agreement.

3.7 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery, or delivery by overnight courier, or five (5) days after deposit in
the United States mail, by registered or certified mail, postage prepaid,
addressed (i) if to the Company, as follows:

Harold's Stores, Inc.

765 Asp

Norman, Oklahoma 73070

Attn: Chief Financial Officer

Telecopy: (405) 366-2538

with a copy to: Crowe & Dunlevy

1800 Mid-America Tower

20 North Broadway

Oklahoma City, Oklahoma 73102

Attn: Michael M. Stewart, Esq.

Telecopy: (405) 272-5238

(ii) if to a Family Shareholder, to such Family Shareholder's address as set
forth on the Schedule of Family Shareholders, and (iii) if to an Investor, to
such Investor's address as set forth on the Schedule of Investors, or at such
other address as the parties may designate by ten (10) days' advance written
notice to the other parties, with a copy to:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attn: Thomas C. Herman, Esq.

Telecopy: (404) 853-8806



and





Robert Anderson Consulting LLC

4401 Northside Parkway

Suite 340

Atlanta, Georgia 30327

Attn: Robert L. Anderson

Telecopy: (404) 949-3156



 

3.8 Amendment of Agreement. Any provision of this Agreement may be amended by a
written instrument signed by the Company, the Family Shareholders holding at
least a majority of the outstanding shares of Common Stock held by the Family
Shareholders, and the Investors holding at least a majority of the then
outstanding shares of Common Stock and Preferred Stock (on an as-converted
basis) held by the Investors.

3.9 Entire Agreement. This Agreement constitutes the entire agreement among the
Family Shareholders, the Investors and the Company relative to the subject
matter hereof and supersedes any previous agreements or negotiations among the
parties, provided that the "lock-up" letter agreements delivered by the Family
Shareholders to Inter-Him, N.V. shall not be superseded by this Agreement.



 

 

[signatures on following page]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above set forth.

"Company"

Harold's Stores, Inc.

By: /s/ H. Rainey Powell

Name: H. Rainey Powell

Title: President

"Investors"

INTER-HIM, N.V.

By: /s/ Robert L. Anderson



Robert L. Anderson



Attorney-In-Fact

"Family Shareholders"

/s/ H. Rainey Powell, Attorney-In-Fact

Harold G. Powell

Harold G. Powell, individually and as Trustee under the Harold G. Powell Family
Revocable Trust, UA dated 9/7/93, and under the Harold G. Powell Revocable Trust
dated 9/8/93

/s/ H. Rainey Powell, Attorney-In-Fact for Anna M. Powell

Anna M. Powell, individually and as Trustee under the Harold G. Powell Revocable
Trust dated 9/8/93

/s/ Rebecca Powell Casey

Rebecca Powell Casey, individually and as custodian for Meredith M. Casey,
Lindsey M. Casey and Bryan A. Casey under the Texas UGMA

/s/ Michael T. Casey

Michael T. Casey, individually and as Trustee under the H. Rainey Powell and
Mary U. Powell 1997 Irrevocable Trust

 

/s/ H. Rainey Powell

H. Rainey Powell, individually and as custodian for Elizabeth M. Powell and Alex
M. Powell under the Oklahoma UTMA

/s/ Mary U. Powell

Mary U. Powell

/s/ Lisa Powell Hunt

Lisa Powell Hunt, individually and as custodian for Miles M. Hunt, Patrick M.
Hunt and Hayden E. Hunt under the Texas UGMA

/s/ Clay M. Hunt

Clay M. Hunt

 

Arvest Trust Company, N.A., as Trustee*

 

By: /s/ Lewis W. Beckett

Name: Lewis W. Beckett

Title: Sr. Vice President

*Executed as Trustee with respect to:

Elizabeth M. Powell Trust A

Elizabeth M. Powell Trust B



 

 

SCHEDULE OF INVESTORS

 

 

Investor Name and Address

INTER-HIM, N.V.

Switzerland Representative Office

Im Langacker 16

Postfach

CH - 5401 Baden

Schweiz

Attn.: Mr. Victor Hoogstraal

Telecopy: +41 56 483 0389

 

SCHEDULE OF FAMILY SHAREHOLDERS

 

Name and Address of each Family Shareholder:

Harold G. Powell

2516 Walnut Road

Norman, OK 73072

Anna M. Powell

2516 Walnut Road

Norman, OK 73072

Rebecca Powell Casey

3835 Shenandoah

Dallas, TX 75205

Michael T. Casey

3835 Shenandoah

Dallas, TX 75205

H. Rainey Powell

1926 Pin Oak Circle

Norman, OK 73072

Mary U. Powell

1926 Pin Oak Circle

Norman, OK 73072

Lisa Powell Hunt

3940 Marquette

Dallas, TX 75225

Clay M. Hunt

3940 Marquette

Dallas, TX 75225

 

Arvest Trust Company, N.A., as Trustee

200 East Main Street

P.O. Drawer 900

Norman, OK 73069

EXHIBIT A



FORM OF IRREVOCABLE PROXY



 

February ____, 2001

[INVESTOR REPRESENTATIVE]





Ladies and Gentlemen:

Reference is made to that certain Voting Agreement by and among the undersigned,
the other Family Shareholders (as defined in the Voting Agreement) and the
Investors (as defined in the Voting Agreement), dated of even date herewith (the
"Voting Agreement"), for a statement of terms and conditions upon which this
proxy is given



Pursuant to Section 2.1 of the Voting Agreement, the undersigned hereby
irrevocably appoints you as attorney and proxy, with full power of substitution,
from the date hereof and until the later of (1) the expiration of three years
after the date hereof and (2) one year from the date of the termination of the
employment of Rebecca Powell Casey with Harold's Stores, Inc., an Oklahoma
corporation (the "Company"), to vote or express written consent or dissent in
such manner as such attorney and proxy, or its substitute, shall, in its sole
discretion, deem proper and otherwise act (including pursuant to any corporate
action in writing without a meeting) with respect to all of the shares of
capital stock of the Company (the "Shares") which the undersigned is entitled to
vote at any meeting of shareholders (whether annual or special and whether or
not an adjourned meeting) of the Company or pursuant to written action taken in
lieu of any such meeting or otherwise. This proxy is irrevocable, is coupled
with an interest sufficient in law to support an irrevocable proxy, and is
granted in consideration of and as an inducement to cause you to enter into the
transactions contemplated by the Voting Agreement and the Preferred Purchase
Agreement (as defined in the Voting Agreement). This proxy shall revoke any
other proxy granted by the undersigned at any time with respect to the Shares
and no subsequent proxies will be given with respect thereto by the undersigned,
except as otherwise contemplated by the Voting Agreement. In addition, for so
long as this proxy is in effect, the undersigned shall take all actions
necessary to vote the Shares pursuant to instructions received from you.



This irrevocable proxy shall continue in full force and effect until Section 2.1
of the Voting Agreement has been terminated as provided therein.



Very truly yours,





Rebecca P. Casey



Michael T. Casey

939616